Citation Nr: 1616262	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  11-25 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

The Veteran had active military service from October 1964 to October 1968.  He died in June 1998; the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  Contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

During his lifetime, the Veteran was not service-connected for the any disability.  His death certificate reflects that the immediate cause of his death was cardiac arrest, with atrial fibrillation, thromboembolism, rheumatic heart disease, and mitral regurgitation listed as underlying causes of death.  Essentially, the appellant contends these conditions which caused or contributed to the Veteran's death are etiologically related to his period of active service.

The Board notes no VA opinion has been obtained in this case.  In support of her appeal, the appellant submitted a private medical opinion that the Veteran likely had significant mitral valve disease dating back to the early 1960s (which would date to his period of active service).  Also, records indicate that at least as early as August 1976, the Veteran was diagnosed with asymptomatic atrial fibrillation.  Based on these facts, the Board finds a VA medical opinion is necessary prior to adjudication of the instant appeal.

Further, it is unclear whether there may have been records of treatment from the mid 1970's until the late 1980's.  Appellant should be offered another opportunity to identify and assist in obtaining any such records.

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and ascertain whether there are any medical records available for treatment of the Veteran from the mid 1970's until the late 1980's.  As needed release forms should be requested.  Her assistance in identifying and obtaining records should be solicited as needed.  All attempts to obtain records should be documented in the claims folder. 
2. 
Forward the claims file to a VA examiner with the appropriate expertise to determine if the cause(s) of the Veteran's death are etiologically related to his period of active service.  The examiner is instructed to review the claims file and he or she should indicate in writing that such records have been reviewed.  Thereafter, the examiner is requested to provide an opinion as to  whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's cardiac arrest, or any other condition that served as a principle or contributory cause of death, had its onset or is otherwise etiologically related to his period of active service.  In offering this opinion, the examiner must address the appellant's assertion that the Veteran suffered from rheumatic fever during service, which was not diagnosed.
 

A complete rationale must be provided for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

3.  After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


